Case 3:19-cv-00256-SMY-GCS Document 1 Filed 03/01/19 Page 1 of 6 Page ID #1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


WILLIAM KEVIN TOMERLIN,                        )
                                               )
                                               )
       Plaintiff,                              )
                                               )
vs.                                            )               Case No. 19-cv-256
                                               )
                                               )
                                               )               Removed from Madison County, IL
ARKRAY USA, INC.                               )               (Case No. 2019L000074)
                                               )
                                               )
       Defendant.                              )


                                    NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant ARKRAY USA, Inc.

(“Defendant”), by and through their undersigned counsel, hereby give notice of removal of Case

No. 2019-L-000074 in the Circuit Court for the Third Judicial Circuit, Madison County, Illinois,

to the United States District Court for the Southern District of Illinois. In support of this Notice of

Removal, Defendant states as follows:

                                 THE STATE COURT ACTION

       1.      On or about January 18, 2019, Plaintiff William Kevin Tomerlin brought a civil

action in the Circuit Court for the Third Judicial Circuit, Madison County, Illinois, styled as

William Kevin Tomerlin v. Arkray USA, Inc., Case No. 2019-L-000074. A true and correct copy

of the Complaint is attached hereto as Exhibit 1.

       2.      Plaintiff served summons and a copy of the Complaint on Defendant on or after

February 6, 2019. See Complaint and return of service, attached hereto as Exhibit 1, pursuant to

28 U.S.C. § 1446(a). The only additional document from the state court file is a judicial

                                                   1
Case 3:19-cv-00256-SMY-GCS Document 1 Filed 03/01/19 Page 2 of 6 Page ID #2



assignment order that is included in Exhibit 1. Under 28 U.S.C. § 1446(b), this Notice of Removal

is timely filed within thirty days of service of the Complaint on Defendant and within one year of

the commencement of the action.

       3.      This is a civil action over which this Court has original jurisdiction pursuant to

28 U.S.C. § 1332. The Action may be removed pursuant to 28 U.S.C. § 1441 because (i) removal

is timely, (ii) there is complete diversity of citizenship between Plaintiffs and Defendant pursuant

to 28 U.S.C. § 1332(c)(1), (iii) this case satisfies the amount in controversy requirement set forth

in 28 U.S.C. § 1332(a), and (iv) this Court is the proper venue.

       4.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

on Plaintiffs’ counsel, and a copy is being filed with the Circuit Court for the Third Judicial Circuit,

Madison County, Illinois.

       5.      If any question arises regarding the propriety of the removal of this action,

Defendant respectfully requests the opportunity to present a brief in support of its position that this

case is removable.

                             DIVERSITY JURISDICTION EXISTS

       6.      There is complete diversity between Plaintiff and Defendant.

       7.      This suit is an action over which this Court has original jurisdiction under the

provisions of 28 U.S.C. § 1332, and is one that may be removed to this Court under the provisions

of 28 U.S.C. §§ 1441 and 1446.

       8.      Plaintiff William Kevin Tomerlin is a citizen of Illinois. See Compl. at ¶ 1.

       9.      Defendant has its principal place of business in Minnesota and is incorporated in

Delaware. Id. at ¶ 3. See also, Affidavit of Christopher Koshire, attached at Exhibit 2.




                                                   2
Case 3:19-cv-00256-SMY-GCS Document 1 Filed 03/01/19 Page 3 of 6 Page ID #3



                        THE AMOUNT IN CONTROVERSY IS SATISFIED

        10.     The Complaint alleges that, in the Fall 2016, Plaintiff obtained a new glycometer

from Defendant to “monitor his blood sugar and manage his diabetes.” Id. at ¶ 4.

        11.     The Complaint alleges that in February 2017, “the glycometer began giving

inaccurate readings to [Plaintiff].” Id. at ¶ 5. The Complaint states that Plaintiff is not medically

trained and was “without the wherewithal to check on the accuracy of the glycometer and gave

himself injections based on the readings from the glycometer.” Id. Plaintiff alleges that Defendant

knew “inaccurate readings would cause [Plaintiff] to administer to himself improper amounts of

glucose.” Id. at ¶ 6.

        12.     The Complaint further alleges that, on February 3, 2017, “as a result of the improper

administration of glucose” Plaintiff “became ill and was hospitalized[.]” Id. at ¶ 10. The Complaint

alleges that, while hospitalized, Plaintiff “suffered a number of adverse symptoms and began to

develop hallucinations.” Id. Additionally, the alleged improper administration of glucose is alleged

to have caused Plaintiff to

                         suffer[] severe injuries which have and will cause him to expend funds
                         seeking medical treatment, which has impaired his earning capacity and
                         caused him to lose work and will continue in the future to cause him to lose
                         work, has caused him disability and will continue to cause him disability,
                         has caused him to lose the enjoyment of a normal life and will continue to
                         cause him to do so in the future.
Id. at ¶ 12.

        13.     The Complaint contains three counts related to the alleged incident—Count I

(Negligence), Count II (Product Liability), and Count III (Breach of Warranty). In the Complaint,

Plaintiff seeks compensatory damages in excess of fifty thousand dollars and attorney’s fees. See

Compl., at “WHEREFORE” paragraphs.




                                                  3
Case 3:19-cv-00256-SMY-GCS Document 1 Filed 03/01/19 Page 4 of 6 Page ID #4



        14.     The Complaint is extremely sparse on alleged facts, failing to identify any of the

alleged costs of Plaintiff’s medical bills or lost wages. However, Plaintiff claims that his injuries

are severe and will continue to cause issues in the future. See, e.g., Id. at ¶ 12.

        15.     As the United States Supreme Court has held, “a defendant's notice of removal need

include only a plausible allegation that the amount in controversy exceeds the jurisdictional

threshold.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (U.S. 2014).

See also, Demery v. Tran, 2018 WL 5631266, at *1 (S.D. Ill. 2018). Because Plaintiff is seeking

compensatory damages for lasting and severe injuries, and loss of past and future wages, it is clear

that the amount in controversy exceeds $75,000.00. See, e.g., Rising–Moore v. Red Roof Inns, Inc.,

435 F.3d 813, 815 (7th Cir. 2006) (noting in dicta that even where medical expenses and lost wages

amounted to only $45,000, “a modest allowance for pain, suffering, and future losses ... brings the

total over the threshold”); Andrews v. E.I. Du Pont De Nemours and Co., 447 F. 3d 510, 515 (7th

Cir. 2006) (holding a defendant “show[ed] by a preponderance of the evidence that the amount in

controversy requirement was met at the time of removal” when the plaintiff did not allege a specific

amount but “that he suffered ‘severe and permanent” injuries to his head, ribs, and back. He also

sought damages for pain and suffering, past and future lost wages, past and future medical

expenses, and for disabilities suffered.”).

        16.     A defendant who wishes to remove a case to federal court cannot “wait for

discovery responses that simply confirm what was obvious from the face of the complaint; in such

cases, defendants are not insulated from a remand to state court.” McCoy by Webb v. General

Motors Corp., 226 F. Supp.2d 939, 941 (N.D. Ill. 2002). It is not the law that “cases are not

removable until there has been an absolute affirmation via discovery ... that more than $75,000 [is]

in issue.” Id. Instead, “courts have routinely held that when plaintiffs allege serious, permanent



                                                   4
Case 3:19-cv-00256-SMY-GCS Document 1 Filed 03/01/19 Page 5 of 6 Page ID #5



injuries and significant medical expenses, it is obvious from the face of the complaint that the

plaintiffs' damages exceeded the jurisdictional amount . . .” Id.

       17.     The amount-in-controversy requirement for diversity jurisdiction is satisfied in this

case even though Plaintiff has not made a specific demand in the complaint because, “by the

preponderance of the evidence,” it is clear “that the amount in controversy exceeds [$75,000].” 28

U.S.C. § 1446(c)(2)(b); see also 28 U.S.C. § 1332(a).

                                 PROPRIETY OF REMOVAL

       18.     For the foregoing reasons, this Court has jurisdiction over this action based on

diversity of citizenship pursuant to 28 U.S.C. § 1332(a)(1), and this action may be removed to this

Court pursuant to 28 U.S.C. § 1441(a) and (b).

       19.     The Circuit Court of Madison County, where this action was originally brought, is

located within the United States District Court for the Southern District of Illinois. See 28 U.S.C.

§ 93(c). Therefore, the action is properly removed to this Court in this district pursuant to 28

U.S.C. § 1441(a).

       20.     Finally, Defendant is the only named defendant in this matter.

       21.     Defendant reserves the right to amend or supplement this Notice of Removal.

       WHEREFORE, Defendant respectfully requests that this Court assume full jurisdiction

over this action as if Plaintiffs had originally commenced this action with this Court.




                                                 5
Case 3:19-cv-00256-SMY-GCS Document 1 Filed 03/01/19 Page 6 of 6 Page ID #6



Dated: March 1, 2019                                  Respectfully Submitted


                                                      By: /s/ Troy A. Bozarth
                                                      Troy A. Bozarth, #6236748
                                                      Kathryn L. Modeer, #6317303
                                                      HEPLERBROOM LLC
                                                      Post Office Box 510
                                                      130 N. Main St.
                                                      Edwardsville, IL 62025-0510
                                                      Phone: (618) 656-0184
                                                      Fax: (618) 656-1364
                                                      troy.bozarth@heplerbroom.com
                                                      kathryn.modeer@heplerbroom.com




                                 CERTIFICATE OF SERVICE

        I certify that on the March 1, 2019, I electronically filed a true and correct copy of the
foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the all counsel of record registered to receive electronic Notices of Electronic Filing
generated by CM/ECF. A copy was also sent to the following by electronic mail:

       Ronald A. Roth
       Roth Law Offices, LLC
       2421 Corporate Centre Dr., Ste. 200
       Granite City, IL 62040
       raroth@rothlaw.com



                                                      /s/ Troy A. Bozarth




                                                  6
